
	
		I
		112th CONGRESS
		1st Session
		H. R. 388
		IN THE HOUSE OF REPRESENTATIVES
		
			January 20, 2011
			Mr. Rooney introduced
			 the following bill; which was referred to the
			 Committee on Armed
			 Services, and in addition to the Committee on
			 the Judiciary, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To provide that the detention facility at
		  Naval Station, Guantanamo Bay, Cuba remains open indefinitely and to require
		  that individuals detained at the facility be tried only by military commission,
		  and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Detainee Trials at Gitmo Act.
		2.Detention
			 facility at naval station, guantanamo bay, cuba to remain open and requirement
			 that individuals detained at that facility be tried only by military
			 commission
			(a)Detention
			 FacilityThe detention facility at Naval Station, Guantanamo Bay,
			 Cuba shall remain in use indefinitely by the United States as a detention
			 facility.
			(b)Trial by
			 Military CommissionAny individual who is detained at Naval
			 Station, Guantanamo Bay, Cuba, as of the date of the enactment of this Act, may
			 only be tried by military commission under chapter 47A of title 10, United
			 States Code. Any trial of such an individual by military commission shall be
			 conducted at Naval Station, Guantanamo Bay, Cuba.
			
